Citation Nr: 1132055	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  09-21 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral eye glaucoma.

2.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

3.  Entitlement to an evaluation in excess of 20 percent for bilateral foot gout.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to June 1996.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Manila, Philippines Regional Office (RO) of the Department of Veterans Affairs (VA).  The rating decision, in pertinent part, denied entitlement to service connection for glaucoma, assigned a separate 10 percent evaluation for hypertension, effective November 21, 2007, and continued a previously assigned 20 percent evaluation for gout.

The issue of entitlement to an effective date earlier than November 21, 2007 for the grant of separate service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided.  

First, the most recent VA medical treatment record is dated in 2008.  However, the Veteran has indicated that he has received VA treatment relevant to his hypertension and gout since that time.  (See the Board hearing transcript, pp. 7, 14, 15.)  As such, VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (a) (West 2002).  Specifically, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3) (West 2002).  Furthermore, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain any outstanding VA treatment records dated from 2008 to the present, as these may have a bearing on the claims at issue.

Second, the Board concludes that the Veteran should be scheduled for VA medical examinations to fully address his service connection and increased rating claims.    With respect to his claim for entitlement to service connection for bilateral eye glaucoma, the record reflects that the Veteran has contended that such disability could be secondary to his service-connected diabetes and/or his service-connected hypertension.  However, the only opinion of record pertaining to the etiology of the Veteran's glaucoma (which was provided in conjunction with a January 2009 VA examination) only addresses whether it was related to the Veteran's service connected diabetes.  The examiner failed to address whether the Veteran's glaucoma is caused or aggravated by his service-connected hypertension.  Pursuant to 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  The standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The standard for a VA medical examination is quite low.  In this case, the record shows that the Veteran has been diagnosed with glaucoma and that he is service-connected for hypertension.  Therefore, a VA medical examination should be provided by an appropriate specialist to determine the etiology of his glaucoma, to include if it was caused or aggravated by his service-connected diabetes or hypertension.

With respect to the Veteran's increased rating claims, the record reflects that the last VA examinations addressing such conditions were in February 2008.  Such examinations may not reflect the current severity of the Veteran's service-connected hypertension and bilateral foot gout.  The Court has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Additionally, with regard to the Veteran's gout claim, the Board notes that pursuant to 38 C.F.R. § 4.71a, DC 5017, gout will be rated under 38 C.F.R. § 4.71a, DC 5002, rheumatoid arthritis.  When rating rheumatoid arthritis as an active process, Diagnostic Code 5002 provides that a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent rating is assigned for less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  A 100 percent rating is assigned for constitutional manifestations associated with active joint involvement that is totally incapacitating.

For chronic residuals, Diagnostic Code 5002 provides that residuals, such as limitation of motion or ankylosis, favorable or unfavorable, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5002.
The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher evaluation will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002, Note.

In this case, a review of the Veteran's February 2008 VA examination report shows that the information provided by the examiner does not fully respond to the aforementioned criteria used to evaluate the Veteran's gout.  Particularly, the examiner failed to fully discuss whether the Veteran's health is impaired as objectively supported by examination findings or incapacitating episodes, the number of incapacitating episodes, whether the Veteran experiences weight loss or anemia, and/or whether the Veteran experiences limitation of motion in his ankles or toes as a result of his gout.  Therefore, the Board concludes that a VA orthopedic examination is required to review the nature and symptoms of his gout, as well as any functional limitations or other limitations to his employment and activities of daily living.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his glaucoma, hypertension, and gout since his discharge from service.  After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, not already of record, including any ongoing VA treatment records since 2008.

2.  Following completion of the above, the Veteran should be afforded a VA examination by the appropriate specialist to determine the nature and etiology of his current glaucoma disability.  All necessary tests should be performed.  The claims folder should be made available to the examiner in conjunction with the examination.

The examiner should be requested to furnish an opinion as to whether it is at least as likely as not that the Veteran has bilateral eye glaucoma that is related to service.  The examiner should also be requested to furnish an opinion as to whether it is at least as likely as not that the Veteran has glaucoma that is proximately caused or aggravated by his service-connected diabetes mellitus, type 2 and/or hypertension.  The rationale for all opinions expressed should be set forth.

3.  Schedule the Veteran for a VA examination by the appropriate examiner to determine the nature and extent of all impairment due to his service-connected gout.  The claims files must be made available to and reviewed by the examiner.  All indicated studies, including X-ray and range of motion studies in degrees, should be performed. The examiner must provide a complete rationale for any opinion expressed.

The examiner should describe all manifestations of current disability in detail.  In this regard, the examiner must specify exactly which joints and groups of joints are affected by the Veteran's gout, and the frequency of flare-ups and/or incapacitating exacerbations.  With respect to each affected joint (or group of joints), the examiner should indicate the results of range of motion testing.  The examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint motion against varying resistance should be performed.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should specify the severity of any symptoms of an "active process" of the Veteran's gout, such as impairment of health or incapacitating exacerbations.  

4.  The Veteran should be afforded a VA examination by the appropriate examiner(s), to determine the current severity of his service-connected hypertension  The Veteran's claims file should be made available to the examiner and must be reviewed in conjunction with the examination; such review must be noted in the examination report.  All necessary tests should be performed.  The examiner must provide a complete rationale for any opinion expressed. 

All pertinent symptomatology and findings must be reported in detail.  The examiner must specifically indicate whether the Veteran's service-connected hypertension is manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more; diastolic pressure predominantly 120 or more; or diastolic pressure predominantly 130 or more.  

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be issued a supplemental statement of the case, and afforded the appropriate period to respond.  Thereafter, the claims should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


